IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                February 1, 2008
                                No. 07-60251
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

WILLIE EARL CULLEY

                                           Defendant-Appellant


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                            USDC No. 3:96-CR-4-1


Before JOLLY, DENNIS and PRADO, Circuit Judges.
PER CURIAM:*
      Willie Earl Culley, federal prisoner # 02481-043, appeals the district
court’s denial of coram nobis relief. In 1996 a jury convicted Culley of drug
related crimes. The 1996 conviction was later vacated. In 2000 Culley pleaded
guilty and was convicted of use of a communications facility during commission
of a crime. Culley argues, inter alia, that his convictions should be vacated due
to irregularities in the district court proceedings, that he should be allowed to



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60251

appeal despite his appeal waiver, that he suffers civil disabilities, and that there
were jurisdictional defects in his proceedings.
      Regarding the 1996 conviction, although Culley refers to civil disabilities,
he does so only generally. Culley fails to demonstrate that he is suffering civil
disabilities as a consequence of the vacated 1996 conviction. He has therefore
failed to meet the standard for coram nobis relief. See United States v. Dyer,
136 F.3d 417, 422 (5th Cir. 1998). Regarding the 2000 conviction, the district
court determined that to the extent that Culley sought to challenge his 2000
conviction, the motion was an unauthorized successive 28 U.S.C. § 2255 motion.
Culley fails to address the district court’s conclusion on this issue and has
therefore abandoned this issue. See Brinkmann v. Dallas County Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      The district court’s judgment is AFFIRMED.




                                         2